—In an action for a divorce and ancillary relief, the plaintiff wife appeals, as limited by her brief, from stated portions of a judgment of the Supreme Court, Orange County (Williams, J.), dated June 5, 2001, which, after a nonjury trial, inter alia, failed to award her child support, and the defendant husband cross-appeals from stated portions of the same judgment, which, inter alia, failed to award him equitable distribution of the appreciation of the wife’s interest in certain property.
Ordered that the matter is remitted to the Supreme Court, Orange County, to set forth the factors considered and the reasons for its determination as to child support and equitable *294distribution, and the appeal and cross appeal are held in abeyance in the interim. The Supreme Court, Orange County, is to file its report with all convenient speed.
The Supreme Court did not set forth the statutory factors it considered and the reasons for its determination with regard to child support (see Family Ct Act § 413; Domestic Relations Law §§ 236, 240). Moreover, the Supreme Court did not adequately explain its reasons for not awarding the husband equitable distribution of the appreciation of the wife’s interest in Statistical Analysis Corp., and a distributive award of the wife’s assets, including the J.P. Morgan account and the property located in Delmar, New York (see Domestic Relations Law § 236 [B] [5]; Jabri v Jabri, 175 AD2d 237).
Accordingly, we remit the matter to the Supreme Court, Orange County, for the purpose of making more detailed factual findings, and setting forth the reasons for its determination as to child support and equitable distribution.
No other issues are reached at this juncture. S. Miller, J.P., Friedmann, Crane and Rivera, JJ., concur.